Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly suggest a multi-piece solid golf ball comprising a core, an envelope layer made of a resin material, an intermediate layer of a single layer and a cover, wherein the core, a sphere composed of the core, the envelope layer and the intermediate layer which peripherally encases the core (intermediate layer-encased sphere), and the ball have respective surface hardnesses, expressed in terms of Shore D hardness, which satisfy the relationship
ball surface hardness < surface hardness of intermediate layer-encased sphere > core surface hardness; the thickness of the cover is not more than 1.2 mm, and the intermediate layer and
the cover have respective thicknesses which satisfy the relationship (total thickness of envelope layer and intermediate layer - thickness of cover) > 0; and the core has a hardness profile which, expressed in terms of JIS-C hardness, satisfies the following relationships: core center hardness (Cc) ≤ 63, 5 ≥ [hardness at a position 5 mm from core center (C5) - core center hardness (Cc)]
> 0, and [core surface hardness (Cs) - core center hardness (Cc)]/[hardness at a position midway between core surface and core center (Cm) - core center hardness (Cc)] ≥ 3.0.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



September 7, 2021